Name: Council Regulation (EEC) No 2647/90 of 16 July 1990 on the conclusion of the second protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other hand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 9 . 90 Official Journal of the European Communities No L 252/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2647/90 of 16 July 1990 on the conclusion of the Second Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other hand HAS ADOPTED THIS REGULATION : Article 1 The Second Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas, pursuant to Article 14 of the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other ('), the two Parties have negotiated a Second Protocol laying down the conditions relating to fishing provided for in the said Agreement, intended to come into force at the end of the period of application of the First Protocol ; Whereas, as a result of these negotiations, this new Protocol was initialled on 30 June 1989 ; Whereas it is in the Community's interest to approve the said Protocol, Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1990. For the Council The President G. DE MICHELIS (') OJ No C 53, 5 . 3 . 1990, p. 75. I1) Opinion delivered on 13 July 1990 (not yet published in the Official Journal). (3) OJ No L 29, 1 . 2. 1985, p. 9.